The Dominican Republic wishes to express
its gratitude for the gestures of solidarity expressed by
friendly countries with regard to the passage of the terrible
hurricane, Georges, which struck our country yesterday.
Furthermore, we appeal to the generosity of the
international community to provide cooperation with a view
to facing both the immediate emergencies of the population
affected by this phenomenon and the process of national
recovery.
The delegation of the Dominican Republic, on behalf
of the Government presided over by Mr. Leonel Fernández,
wishes to extend its warmest congratulations to the
President of the General Assembly, the Minister for Foreign
Affairs of Uruguay, on his well-deserved election to preside
over the fifty-third session, which is taking place at a time
of great structural changes in global society and within our
Organization. We also wish to thank Mr. Hennadiy
Udovenko, who presided over the deliberations of the last
session of the General Assembly with such skill. Our
gratitude goes also to the Secretary-General, Mr. Kofi
Annan, for his devotion and efforts to guide the
Organization along the path towards modernization and
reform, which will strengthen us as we reach the new
millennium.
The changes in the realities of the world in which
we live make it necessary to revise international policy.
In this respect, the United Nations, being the universal
forum, must be strengthened and renewed by increasing
its activities in areas such as peace and security of
nations, the protection of human rights and the
environment and cooperation for socio-economic and
cultural development.
Faithful to its principles, the United Nations must
continue to encourage and deepen its programme of
reforms, taking into consideration not only the complexity
of the current reality, but also the future development of
regulations aimed at relieving social marginalization and
ethnic and religious tensions, which jeopardize the priority
objectives of peace and development for our peoples. The
Dominican Republic expresses its firm support for the
negotiations and consultations on the programme of
reform. We trust that the process will culminate in
substantial changes in the various organs of the United
Nations, enhancing their effectiveness and leading to a
more democratic, transparent and representative
Organization, thus ensuring its ability to act to achieve its
present objectives.
Fortunately, the constant threat of a nuclear war has
diminished. Today, however, we are faced with the
challenge of combating together, and on a global scale,
hunger, poverty, environmental destruction and the
proliferation of weapons of mass destruction, and
encourage equitable development and free societies. We
must also struggle to lay the bases of economic growth.
There are other security problems that require
decisive action: international terrorism, organized crime
and illicit trafficking in arms and drugs. We must create
reliable instruments to put an end to these evils and
achieve acceptable levels of security for our citizens so
that they can live in peace. The politics of security is
inspired by the vision of a democratic world that practices
solidarity. Security must be achieved on the basis of
political, economic, social and ecological cooperation. The
principle of sovereign equality of States and the belief
that conflicts of interest must be resolved peacefully
require global cooperation because security can be
achieved only with the participation of all States.
41


That task falls principally to the Security Council. The
Dominican Republic believes it necessary to enlarge the
Council by creating new seats for the regions of Latin
America, Asia and Africa, thus strengthening it in the
fulfilment of its functions and allowing for greater
representativity.
The Dominican Republic believes that international
peace and stability are prerequisites for a secure future for
mankind. Democracy and respect for human rights, together
with justice and respect for the law, are the surest ways of
preserving peace. General acceptance of these principles
cannot be imposed, but it can be actively promoted.
The crisis spots that afflict large segments of the
world?s population continue to be of concern to many
States. We emphasize the need to strengthen mechanisms
of dialogue and negotiation in conflict areas such as the
Balkans, the Middle East and the Great Lakes region in
Africa. With regard to the Republic of China on Taiwan,
the Dominican Republic reiterates the positions presented
by its President, Mr. Leonel Fernández, with regard to the
need for the international community to consider the
importance of that country, due to its geographic location,
for the peace, security and prosperity of that region. We
favour constructive dialogue between both sides of the
Taiwan Strait to bring about understanding and mutual
cooperation. We reiterate that the parallel participation of
both countries in the United Nations would be conducive to
the maintenance of peace.
The Dominican Republic is also committed to the
process of nuclear disarmament and vigorously protests the
recent nuclear tests, as these can endanger world peace. We
reaffirm the need for strict respect for international treaties
on the prohibition, emplacement and testing of nuclear
weapons, in the atmosphere, in the oceanic subsoil and on
the ocean floor. We urge nuclear-weapon States to use and
handle those weapons responsibly as the only protection for
those of us who do not have that type of defence. The
preservation of world peace demands that Member States
of the United Nations establish new nuclear-weapon-free
zones and protect those already existing as a guarantee of
security.
Concern for the preservation of a zone free of nuclear
contamination is shared by the nations of the Caribbean,
which is used as a transportation route for toxic and nuclear
wastes. For those countries among us that depend largely
on tourism based on sun and beaches, the coastal water
quality is vital to that important sector of our economies.
Ongoing trafficking in illicit arms represents another
threat to security. The arms build-up must definitively be
stopped. The relevant international conventions signed by
the Dominican Republic are very important, such as the
one on illicit trafficking in conventional weapons.
Peaceful settlement of conflicts by means of
dialogue and accord is the best method to eliminate the
use of force in political relations within and among
Member countries. For that reason, it is necessary to
enhance the efforts and mechanisms recognized by
international law in order to resolve international
conflicts. In that context, the Dominican Republic accepts
and defends multilateralism as the appropriate way of
achieving consensus on the main problems that afflict the
world population. Poverty, drug-trafficking, terrorism,
inter-ethnic and territorial conflicts are problems that must
not be dealt with unilaterally.
For that reason we support the strengthening of
established international systems of justice. The signing
of the Statute of the International Criminal Court is
urgently needed to achieve these ends. We believe that
the instruments to protect peace must be used before
conflicts occur. The United Nations must take preventive
action and respond rapidly and effectively to avoid later
consequences. In that respect, the Convention on the
elimination of anti-personnel landmines, signed by many
Member States of the United Nations at Ottowa, Canada,
constitutes an important step and commitment towards the
consolidation of mechanisms for world peace.
Firmly based on the principle of encouraging the
peaceful resolution of disputes and the search for peace
and security in our region, the Dominican Republic has
promoted the strengthening of its neighbourly relations.
For the first time in more than half a century, a
Dominican President visited the Republic of Haiti. That
event and the agreements reached favour the efforts
undertaken by the democratic Governments of both States
through dialogue and accord, which is the best way to
approach their common problems.
It is in this new context of our bilateral relations that
we wish to appeal to the international community to
continue to provide support to Haiti. The need that
brought about the commitment of the United Nations to
the recovery of our neighbouring country still remains.
The Dominican Republic has met the challenges of
world changes at the end of this century. The restoration
of diplomatic relations with the fraternal country of Cuba
42


constituted an inevitable step that formalized our long-
lasting relations with Cuba.
Our country seeks inclusion in the integrationist trend
in our geographic and geopolitical area. Thus, this year we
signed two free-trade treaties, one with the five countries of
Central America, and the other with the 14 members of the
Caribbean Community. Both agreements are modern,
advanced and comprehensive, as they deal with trade in
goods and services and with investment and are in keeping
with the principles of the World Trade Organization. They
are conducive to economic growth, the creation of more
and better jobs and improvement in the quality of life of
our citizens.
Other clear signs of this regional rapprochement and
participation are the two presidential events held in our
country. In November 1997 the city of Santo Domingo was
the site of the extraordinary summit of heads of State of the
Central American countries, including Belize, as well as of
the Dominican Republic, and more recently, in August of
this year, of the extraordinary meeting of heads of State and
Government of the Caribbean Forum. Both meetings led to
agreements and concrete positions regarding hemispheric
and global challenges that our region must confront.
At the same time, we have tightened our economic,
political and development ties with the other nations of our
region, through the presence of our President, Mr. Leonel
Fernández, at the Summit of the Americas and the Ibero-
American Summit through bilateral visits and exchanges at
the presidential level with the United States, Mexico,
Venezuela and Colombia, countries with which we
traditionally share close bonds. These regular presidential
exchanges have led to consensus on basic topics on the
international agenda and have deepened our levels of
cooperation.
Allow me now to speak out the values of democracy
from a basically social approach, since people are the true
and ultimate raison d?être of democracy. Human rights and
fundamental freedoms will be fully respected and
guaranteed only when each citizen has a reasonable life
expectancy with access to health systems and the
opportunity for education in a healthy ecological
environment.
As is well known, in order to achieve these objectives,
large public expenditures in these areas are necessary. Two
factors make this difficult: the external debt, a heavy
burden which has dragged us down since the 1980s, and the
current financial crisis, which affects various countries of
the world, including some in Latin America. Both factors
drain away resources that could have financed social
development in this part of the world. The consequences
are obvious. Unable to improve the living conditions of
our people and help them become integrated into the
global economy, poverty grows and democracy and
stability are weakened.
The greatest problem facing the international
community is how to deal with the enormous economic
and social imbalance from which most Member States
suffer, with the gap between the rich and the poor
countries and with the growth in global poverty. The role
of the United Nations should be strengthened in
formulating and coordinating policies for cooperation and
in providing technical and financial assistance to
developing countries.
Human resources must take priority during the
current transformation of the international, political and
economic order. Women in particular must play an
important role, as they constitute a dedicated, responsible
and active workforce and give us reasons to see
humankind as being at the centre of development and
progress.
The Dominican Republic understands that
strengthening the role of women in the political, social
and economic life of Member States is essential if we are
to reduce poverty and social inequality and promote
democracy and sustainable development. That is why it is
essential to give priority to policies and programmes that
broaden women?s participation in these areas.
We vigorously support the objectives and work of
the United Nations International Research and Training
Institute for the Advancement of Women (INSTRAW).
The plans to improve the contribution of women to the
development of their countries, in accordance with their
own needs, set up when INSTRAW was created,
continues to be of primary importance and deserves
continued support from Member States.
Creating a new international order is a political
challenge. The conditions for this new order require the
multilateral system to guarantee security and governability
within the framework of respect for human rights. In
celebrating the fiftieth anniversary of the Universal
Declaration of Human Rights, which has been a guiding
light for building a more just world, we hope that respect
for human rights will become daily practice for all
people.
43


In conclusion, we believe that the United Nations must
reflect on and accept the changes that are necessary for our
Organization. That is why we enthusiastically support the
reform programme, which will hope will respond to the
expectations of a United Nations in tune with our time.





















